Appeal from judgment of the Supreme Court, New York County (Burton S. Sherman, J.), entered November 15,1983, held in abeyance, and the matter remanded to the trial court for the makings of findings of fact as required by CPLR 4213 and section 236 (part B, subd 5, pars d-g) of the Domestic Relations Law. I While examination of the record discloses support for the conclusions of law reached by the trial court in its judgment, we cannot tell the precise findings relied on to reach those conclusions. Accordingly, we remand for such findings (CPLR 4213). Similarly, there are no specific findings with respect to the 10 factors enumerated in section 236 (part B, subd 5, par d), consideration of which under paragraph g of subdivision 5 “may not be waived by either party or counsel”. Hence, upon such remand, these findings must also be made. Concur — Ross, Bloom, Lynch and Kassal, JJ.